 Case: 1:19-cv-00106-HEA Doc. #: 33 Filed: 08/24/20 Page: 1 of 3 PageID #: 169




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

RONALD LAMONT SUTTON,                             )
                                                  )
            Plaintiff,                            )
                                                  )
      v.                                          )           No. 1:19-CV-106 HEA
                                                  )
DUNKLIN COUNTY, et al.,                           )
                                                  )
            Defendants.                           )

                          OPINION, MEMORANDUM AND ORDER

       This closed matter is before the Court on the motion of self-represented plaintiff Ronald

Lamont Sutton (Missouri inmate registration number 521309) for a “Memorandum and Order.”

Plaintiff filed this same motion in multiple cases before this Court. He is currently incarcerated at

the Northeast Correctional Center in Bowling Green, Missouri.

       Plaintiff alleges that the Missouri Department of Corrections (“MDOC”) has discriminated

and harassed him by misplacing his legal papers with “evil intent,” because he has a pending court

action against them in the Court of Appeals. He requests copies of the “complaint and all evidence”

filed in multiple cases in this Court, including this closed case, and a copy of the docket sheet.

Plaintiff also asks that the Clerk of Court send him §1983 forms because he has “more (“lawsuits”)

to file[] in the United States District Court.” Plaintiff also claims that someone at the MDOC is

“messing” with his food and holding him in the “hole” in retaliation for the lawsuits he has filed.

Id.

       A review of the docket sheet in this matter reveals that plaintiff has already requested and

been sent by the Clerk of Court six (6) copies of the docket sheet and several copies of pleadings

in this matter. However, because plaintiff alleges that his legal papers have been misplaced, the
 Case: 1:19-cv-00106-HEA Doc. #: 33 Filed: 08/24/20 Page: 2 of 3 PageID #: 170




Court will direct the Clerk of Court to send him a copy of the complaint, attachments to the

complaint, and the docket sheet again.

       Plaintiff also requests a copy of the Court’s “Prisoner Civil Rights Complaint under 42

U.S.C. § 1983” form. The Court will direct the Clerk of Court to also send this form complaint to

plaintiff. However, the Court reminds plaintiff that this Court and the Eighth Circuit Court of

Appeals have found plaintiff to be a “three-striker” under 28 U.S.C. § 1915(g). Sutton v. Dunklin

County, No. 1:19-CV-106-HEA. As such, he must either pay the full filing fee when filing a new

complaint, or if he seeks leave to proceed in forma pauperis, he must demonstrate that he “is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see also Higgins v. Carpenter,

258 F.3d 797, 800 (8th Cir. 2001).

        To the extent that plaintiff seeks any other relief in his motion, it is denied. Any legal

claims that plaintiff wishes to assert against the MDOC concerning his conditions of incarceration

must be made in a new § 1983 filed complaint. The complaint in this matter did not name MDOC

as a defendant and did not involve allegations concerning conditions of incarceration. Regardless,

this case has been dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to mail to plaintiff a copy

of the complaint, attachments to the complaint, and the docket sheet.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to mail to plaintiff a

blank “Prisoner Civil Rights Complaint under 42 U.S.C. § 1983” form.




                                                2
 Case: 1:19-cv-00106-HEA Doc. #: 33 Filed: 08/24/20 Page: 3 of 3 PageID #: 171




      IT IS FURTHER ORDERED that to the extent plaintiff seeks any other relief in his

motion [ECF No. 28], it is DENIED.

      Dated this 24th day of August, 2020.



                                               HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                             3
